Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 13, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  149955                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  JEFFREY CULLUM,                                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 149955
                                                                   COA: 313739
                                                                   Wayne CC: 10-007013-NH
  FREDERICK L. LOPATIN, D.O.,
           Defendant-Appellant,
  and
  DEARBORN EAR, NOSE, AND THROAT
  CLINIC, P.C.,
              Defendant.
  _________________________________________/

         On November 5, 2015, the Court heard oral argument on the application for leave
  to appeal the July 10, 2014 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 13, 2015
           d1105
                                                                              Clerk